DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and claim amendments filed on April 15, 2022 have been entered in the file, Currently, claim 1 is amended and claims 6-7 and 15 are cancelled, resulting in claims 1-5, 8-14, and 16-18 pending for examination.
This is a non-final office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 24, 2022 has been considered by the examiner.

Claim Interpretation
Claims 1 and 2 use the phrase “consisting essentially of”. The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps and those that do not materially affect the basis and novel characteristics of the claimed invention. For the purposes of searching and applying art under 35 U.S.C. 102 and 103, absent a clear indication in the specification of what the basic and novel characteristics are, “consisting essentially of” will be construed as equivalent to “comprising”. See MPEP 2111.03(III).
In the instant case, the specification does not provide a clear indication of the basic and novel characteristics of the invention are. Therefore, “consisting essentially of” is being interpreted as “comprising”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-5, 8-14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trapani (US 2012/0117708)1 in view of Kim (WO 2008/130099)1 and Lopatin (US 4342811)1.
With respect to claims 1-3, 5, 16 and 18, Trapani teaches an antibacterial fibrous material capable of giving various net-like materials or woven cloths having an antibacterial property by giving flexibility to a fibrous material and knitting or weaving the material (paragraph [0019]). During weaving at least one piece of latitude wire or a longitude wire may be made of a mixed yarn formed by short silver coated fiber (metal wire), cotton fiber, and/or chemical fiber (paragraph [0021]). It is noted that in paragraph [0024] the cotton fiber is referred to as a non-synthetic yarn (see also paragraph [0025]) and the chemical fiber is referred to as a synthetic yarn. The synthetic yarn is a polymeric compound, preferably polyester (paragraph [0026]).
Trapani is silent as to the yarn including 55% by weight hemp fibers and 20% by weight cotton fibers.
Kim teaches a fabric made of hemp, specifically an elastic sanitary fabric made of hemp which has excellent antibacterial activity and deodorizing function, as well as good elasticity and surface feeling (paragraph [1]). The hemp is blended with at least one generally used fiber selected from cotton, rayon, polyester, and wool at an appropriate weight ratio for spinning, resulting in a blended spun yarn, from which a fabric is formed (paragraph [13]). Kim teaches that cotton provides a good and soft feeling when worn and that polyester provides a cheap and durable fabric (paragraph [19]). Based on the teachings of Kim a blended yarn comprising hemp, cotton and/or polyester is preferred. Hemp has excellent antibacterial and deodorization effect (paragraph [13]).
Since both Trapani and Kim teach cotton yarns, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the yarns of Trapani to include hemp in order to provide yarn that has an antibacterial and deodorization effect.
Trapani in view of Kim is silent as to the yarn including 25% by weight fibers comprising porous particles.
Lopatin teaches microporous polymeric bodies with actively sorbent particles (porous particles) dispersed throughout the body (col. 2, lines 34-36). The products of the invention may comprise fibers or filaments suitable for making yarn for many ordinary textile uses (col. 2, lines 45-47). The sorbent materials (porous particles) can be active carbon particles, silica gel, or other particles of molecular filter-type materials (col. 2, lines 54-57). The fibers have high retention of activity and are capable of sorbing vapors, liquids, and solutes to a high percentage of the weight of the sorbent and are used in protective clothing, coverings, or the like (col. 1, lines 19-23 and 36-10).
Lopatin does not explicitly teach that the sorbent particles are porous, however the instant specification at claim 5 teaches that activated carbon and silica gel are usable as the porous particles. Therefore, the ordinary artisan would recognize that the sorbent particles, particularly the activated carbon and silica gel, are porous particles.
Since both Trapani in view of Kim and Lopatin teach yarns for use in protective fabrics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polymeric polyester fiber of Trapini to include active carbon particles or silica gel (porous particles), in order to provide fibers with a high retention of activity and that are capable or sorbing vapors, liquids, and solutes in a high percentage. The ordinary artisan would be motivated to add the sorbent particles (porous particles) to the polyester fiber because Lopatin teaches the sorbent articles are dispersed through a polymeric body (col. 2, lines 34-36), and the polyester fiber is the only polymer fiber in Trapani in view of Kim.
With respect to the weight percentages, Kim further teaches the weight ratio of the hemp fiber is preferably 5-40% and more preferably 17.9-40% of the total weight of the blended spun yarn (paragraph [15]). Kim further teaches that it is possible to provide various fabrics made of hemp with a variety of functions and prices which can meet the consumer needs, by adjusting the amount of a general fiber which is relatively low in price, thereby being capable of popularizing the fabric made of hemp (paragraph [19]). For example, provided that the content of hemp is constant, a fabric containing a rather increased amount of cotton may be offered to those who want good and soft feeling when worn, and a fabric having an increased amount of polyester may be offered to those who want a cheap and durable fabric (paragraph [19]). Hemp has effects such as antibacterial activity, deodorizing effect, and far-infrared emission (paragraph [12]). However hemp also has poor elasticity or stretch and its coarse surface gives it a rough feeling (paragraph [5]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of hemp, cotton, and polyester (alone or comprising the sorbent particles) to include the claimed range. One would have been motivated to provide a yarn and resulting fabric which has the desired antibacterial activity, deodorizing effect, and far-infrared emission from the hemp fiber, the desired feel from the cotton fiber, the desired durability from the polyester fiber, and the desired sorbent activity from the polyester fibers containing the sorbent particles (porous particles) at the most reasonable price.

With respect to claims 4 and 17, Trapani in view of Kim and Lopatin teach all the limitations of claims 1 and 2 above. Trapani in view of Silver and Lopatin teaches the claimed invention above but does not expressly teach that the sorbent particles (porous particles) are capable of absorbing water. It is reasonable to presume that the sorbent particles (porous particles) being capable of absorbing water is inherent to Trapani in view of Kim and Lopatin. Support for said presumption is found in that the instant disclosure teaches that activated carbon and silica gel are suitable as the porous particles (claims 1 and 4-5) and Trapani in view of Kim is modified by Lopatin to include activated carbon or silica gel particles (porous particles) in the polyester fiber (see rejection of claim 1 above). Since Trapani in view of Kim and Lopatin teaches the use of the same materials as the porous particles of the claimed invention, the materials are therefore are expected to have the same properties of the claimed invention.

With respect to claim 8, Trapani in view of Kim and Lopatin teaches all the limitations of claim 1 above. One of ordinary skill in the art would have been motivated to provide two yarns of claim 1 in the form of a thread in order to provide a fibrous substrate of increased strength that is capable of being woven or knitted into a fabric. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See MPEP 2144.04.

With respect to claim 9, Trapani in view of Kim and Lopatin teaches all the limitations of claim 1 above. Trapani further teaches the fibrous material may be knitted or woven (fabric) (paragraph [0019]). The ordinary artisan would recognize that at least three yarns are necessary to form a knitted or woven fabric.

With respect to claim 10, Trapani in view of Kim and Lopatin teaches all the limitations of claim 9 above. Trapani further teaches the fibrous material may be woven (paragraph [0019]). Woven fabrics necessarily have warp and weft yarns or threads (see e.g., the woven fabric in FIG. 7).

With respect to claims 11-14, Trapani in view of Kim and Lopatin teaches all the limitations of claim 9 above. Trapani in view of Kim and Lopatin teaches the claimed invention above but does not expressly teach wherein the warp and weft tensile strength is at least 700 N, wherein the warp and weft tear strength is at least 30 N, the fabric having a dimensional stability of ±1%, and the fabric having a drying time of less than 25 minutes as measured using the AATCC standard 199-2013. It is reasonable to presume that the tensile strength, tear strength, dimensional stability, and drying time is inherent to Trapani in view of Kim and Lopatin. Support for said presumption is found in that Trapani in view of Silver and Lopatin teach the same materials as disclosed in independent claim 1. Particularly, with the presence of the silver metal fiber, the ordinary artisan would expect a fabric using yarn with a metal fiber to have a high tensile strength, tear strength, and dimensional stability. With respect to the drying time, the instant specification at page 4, lines 32-34 teaches that the pore structure of the porous particles increases the surface area of the textile, facilitating rapid evaporation of the water. As discussed in the rejection of claim 1 above, the combination of Trapani in view of Kim and Lopatin includes activated carbon or silica gel (porous particles), both which are suitable porous particles for the instant invention. Therefore, the fabric of Trapani in view of Kim and Lopatin are expected to have the same properties as the claimed invention.

Claims 1-5 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2008/130099)2 and Lopatin (US 4342811)1.
With respect to claims 1-3, 5, 16, and 18, Kim teaches a fabric made of hemp, specifically an elastic sanitary fabric made of hemp which has excellent antibacterial activity and deodorizing function, as well as good elasticity and surface feeling (paragraph [1]). The hemp is blended with at least one generally used fiber selected from cotton, rayon, polyester, and wool at an appropriate weight ratio for spinning, resulting in a blended spun yarn, from which a fabric is formed (paragraph [13]). Kim teaches that cotton provides a good and soft feeling when worn and that polyester provides a cheap and durable fabric (paragraph [19]). Based on the teachings of Kim a blended yarn comprising hemp, cotton and/or polyester is preferred.
Kim is silent as to the yarn including fibers comprising porous particles.
Lopatin teaches microporous polymeric bodies with actively sorbent particles (porous particles) dispersed throughout the body (col. 2, lines 34-36). The products of the invention may comprise fibers or filaments suitable for making yarn for many ordinary textile uses (col. 2, lines 45-47). The sorbent materials (porous particles) can be active carbon particles, silica gel, or other particles of molecular filter-type materials (col. 2, lines 54-57). The fibers have high retention of activity and are capable of sorbing vapors, liquids, and solutes to a high percentage of the weight of the sorbent and are used in protective clothing, coverings, or the like (col. 1, lines 19-23 and 36-10).
Lopatin does not explicitly teach that the sorbent particles are porous, however the instant specification at claim 5 teaches that activated carbon and silica gel are usable as the porous particles. Therefore, the ordinary artisan would recognize that the sorbent particles, particularly the activated carbon and silica gel, are porous particles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polymeric polyester fiber of Kim to include active carbon particles or silica gel (porous particles), in order to provide fibers with a high retention of activity and that are capable or sorbing vapors, liquids, and solutes in a high percentage. The ordinary artisan would be motivated to add the sorbent particles to the polyester fiber because Lopatin teaches the sorbent articles are dispersed through a polymeric body (col. 2, lines 34-36), and the polyester fiber is the only polymer fiber in Kim.
With respect to the weight percentages, Kim further teaches the weight ratio of the hemp fiber is preferably 5-40% and more preferably 17.9-40% of the total weight of the blended spun yarn (paragraph [15]). Kim further teaches that it is possible to provide various fabrics made of hemp with a variety of functions and prices which can meet the consumer needs, by adjusting the amount of a general fiber which is relatively low in price, thereby being capable of popularizing the fabric made of hemp (paragraph [19]). For example, provided that the content of hemp is constant, a fabric containing a rather increased amount of cotton may be offered to those who want good and soft feeling when worn, and a fabric having an increased amount of polyester may be offered to those who want a cheap and durable fabric (paragraph [19]). Hemp has effects such as antibacterial activity, deodorizing effect, and far-infrared emission (paragraph [12]). However hemp also has poor elasticity or stretch and its coarse surface gives it a rough feeling (paragraph [5]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of hemp, cotton, and polyester (alone or comprising the sorbent particles) to include the claimed range. One would have been motivated to provide a yarn and resulting fabric which has the desired antibacterial activity, deodorizing effect, and far-infrared emission from the hemp fiber, the desired feel from the cotton fiber, the desired durability from the polyester fiber, and the desired sorbent activity from the polyester fibers containing the sorbent particles (porous particles) at the most reasonable price.

With respect to claims 4 and 17, Kim in view of Lopatin teach all the limitations of claims 1 and 2 above. Kim in view of Lopatin teaches the claimed invention above but does not expressly teach that the sorbent particles (porous particles) are capable of absorbing water. It is reasonable to presume that the sorbent particles (porous particles) being capable of absorbing water is inherent to Kim in view of Lopatin. Support for said presumption is found in that the instant disclosure teaches that activated carbon and silica gel are suitable as the porous particles (claims 1 and 4-5) and Kim is modified by Lopatin to include activated carbon or silica gel particles in the polyester fiber (see rejection of claim 1 above). Since Kim in view of Lopatin teaches the use of the same materials as the porous particles of the claimed invention, the materials are therefore are expected to have the same properties of the claimed invention.



Response – Claim Rejections 35 USC §101
The rejections of claim 15 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter is withdrawn in light of the cancellation of claim 15 in the claim set filed April 15, 2022.

Response – Claim Rejections 35 USC §112
The rejections of claims 6-7 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed April 15, 2022.

Response – Claim Rejections 35 USC §103
Applicant’s arguments filed April 15, 2022 have been fully considered.
The arguments with respect to the rejection set which uses Silver as the primary reference on pages 7-8 of the response have been found persuasive. As such, the rejections of claims 1 and 4-5 under 35 U.S.C. 103 as being unpatentable over Silver (US 2009/0173054) in view of Lopatin (US 4342811) and claims 2-3. 6-7, and 16-18 under 35 U.S.C. 103 as being unpatentable over Silver (US 2009/0173054) in view of Lopatin (US 4342811) and Kim (WO 2008/130099) have been withdrawn.

On pages 5-6 of the response Applicant submits that Kim teaches away from 55 wt% hemp. Applicant points out that (1) Table 1 shows that 17.9% hemp provides sufficient bacterial production rate that is not improved by an increased content of hemp, and (2) that 55% hemp provides an undesired hemp feel.
The Examiner respectfully disagrees. With respect to (1), Table 1 shows that an increase in hemp does not necessarily increase the antibacterial activity. However, the optimization relied on in the rejection also cites that Kim recognizes that hemp provides deodorizing effect and far-infrared emission. Therefore the ordinary artisan would still be motivated to provide a yarn and resulting fabric which has the desired deodorizing effect, far-infrared emission, and surface feel. With respect to (2), it is noted that Kim states that it cannot be conclusively said that the feeling provided by cotton is better than that provided by hemp (Kim; paragraph [63]). Therefore Kim does not state that the hemp feel is undesired as alleged. While Kim teaches that the preferred amount of hemp is 5-40% (Kim; paragraph [67]), disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123(II). As discussed above, Kim prefers a certain amount of hemp, but does not teach away from the use of more or less hemp than the preferred range in the fibers and fabrics.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Previously presented